Name: Council Implementing Decision 2011/699/CFSP of 20Ã October 2011 implementing Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo
 Type: Decision_IMPL
 Subject Matter: criminal law;  Africa;  international affairs
 Date Published: 2011-10-21

 21.10.2011 EN Official Journal of the European Union L 276/50 COUNCIL IMPLEMENTING DECISION 2011/699/CFSP of 20 October 2011 implementing Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo (1), and in particular Article 6 thereof, Whereas: (1) On 20 December 2010, the Council adopted Decision 2010/788/CFSP. (2) On 8 July 2011, the Sanctions Committee established pursuant to United Nations Security Council Resolution 1533 (2004) concerning the Democratic Republic of the Congo, updated the list of individuals, groups, undertakings and entities subject to restrictive measures. The Annex to Decision 2010/788/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2010/788/CFSP shall be replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 20 October 2011. For the Council The President M. SAWICKI (1) OJ L 336, 21.12.2010, p. 30. ANNEX ANNEX a) List of persons referred to in Articles 3, 4 and 5 Name Alias Date of birth/place of birth Identifying information Reasons Date of designation Frank Kakolele BWAMBALE Frank Kakorere Frank Kakorere Bwambale Congolese FARDC General, without posting as of June 2011. Left the CNDP in January 2008. As of June 2011, resides in Kinshasa. Since 2010, Kakolele has been involved in activities apparently on behalf of the DRC governments Programme de Stabilisation et Reconstruction des Zones Sortant des Conflits ArmÃ ©s (STAREC), including participation in a STAREC mission to Goma and Beni in March 2011. Former RCD-ML leader, exercising influence over policies and maintaining command and control over the activities of RCD-ML forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), responsible for trafficking of arms, in violation of the arms embargo. 1.11.2005 Gaston IYAMUREMYE Rumuli Byiringiro Victor Rumuli Victor Rumuri Michel Byiringiro 1948 Musanze District (Northern Province), Rwanda Ruhengeri, Rwanda Rwandan FDLR President and 2nd Vice-President of FDLR-FOCA As of June 2011, based at Kalonge, North Kivu Province. Brigadier General According to multiple sources, including the UNSC DRC Sanctions Committees Group of Experts, Gaston Iyamuremye is the second vice president of the FDLR and is considered a core member of the FDLR military and political leadership. Gaston Iyamuremye also ran Ignace Murwanashyakas (President of the FDLR) office in Kibua, DRC until December 2009. 1.12.2010 JÃ ©rÃ ´me KAKWAVU BUKANDE JÃ ©rÃ ´me Kakwavu Commandant JÃ ©rÃ ´me Goma Congolese Given the rank of General in the FARDC in December 2004. As of June 2011, detained in Makala Prison in Kinshasa. On 25 March 2011, the High Military Court in Kinshasa opened a trial against Kakwavu for war crimes. Former President of UCD/FAPC. FAPCs control of illegal border posts between Uganda and the DRC - a key transit route for arms flows. exercised influence over policies and command and control over the activities of FAPC forces, which were involved in arms trafficking and, consequently, in violations of the arms embargo. Given the rank of General in the FARDC in December 2004. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri in 2002. One of five senior FARDC officers who had been accused of serious crimes involving sexual violence and whose cases the Security Council had brought to the Governments attention during its visit in 2009. 1.11.2005 Germain KATANGA Congolese Appointed General in the FARDC in December 2004. Handed over by the Government of the DRC to the International Criminal Court on 18 October 2007. His trial began in November 2009. FRPI chief. Involved in weapons transfers, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri from 2002 to 2003. 1.11.2005 Thomas LUBANGA Ituri Congolese Arrested in Kinshasa in March 2005 for UPC/L involvement in human rights abuses violations. Transferred to the ICC by the Congolese authorities on 17 March 2006. His trial began in January 2009 and is due to close in 2011. President of the UPC/L, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri from 2002 to 2003. 1.11.2005 Khawa Panga MANDRO Kawa Panga Kawa Panga Mandro Kawa Mandro Yves Andoul Karim Mandro Panga Kahwa Yves Khawa Panga Mandro Chief Kahwa  Kawa  20 August 1973, Bunia Congolese Placed in prison in Bunia in April 2005 for sabotage of the Ituri peace process. Arrested by Congolese authorities in October 2005, acquitted by the Court of Appeal in Kisangani, subsequently transferred to the judicial authorities in Kinshasa on new charges of crimes against humanity, war crimes, murder, aggravated assault and battery. As of June 2011 detained at Makala Central Prison, Kinshasa. Ex-President of PUSIC, one of the armed groups and militia referred to in paragraph 20 of Res. 1493 (2003) involved in arms trafficking, in violation of the arms embargo. In prison in Bunia since 04/05 for sabotage of the Ituri peace process. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children from 2001 to 2002. 1.11.2005 Callixte MBARUSHIMANA 24 July 1963, Ndusu/Ruhen geri Northern Province, Rwanda Rwandan Arrested in Paris on 3 October 2010 under ICC warrant for war crimes and crimes against humanity committed by FDLR troops in the Kivus in 2009 and transferred to The Hague on 25 January 2011. Executive Secretary of the FDLR and Vice-President of the FDLR military high command until his arrest. Political/Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, per Security Council resolution 1857 (2008) OP 4 (b). 3.3.2009 Iruta Douglas MPAMO Mpano Douglas Iruta Mpamo 28 December 1965, Bashali, Masisi 29 December 1965, Goma, DRC (formerly Zaire) Uvira Congolese As of June 2011, resides in Gisenyi, Rwanda. No known occupation since two of the planes managed by Great Lakes Business Company (GLBC) crashed. Owner/Manager of the Compagnie AÃ ©rienne des Grands Lacs and of Great Lakes Business Company, whose aircraft were used to provide assistance to armed groups and militias referred to in paragraph 20 of Res. 1493 (2003). Also responsible for disguising information on flights and cargo apparently to allow for the violation of the arms embargo. 1.11.2005 Sylvestre MUDACUMURA Known as: "Radja" "Mupenzi Bernard" "General Major Mupenzi" General Mudacumura  Rwandan Military commander of FDLR-FOCA, also political 1st Vice- President and head of FOCA High Command, thus combining overall military and political command functions since the arrests of FDLR leaders in Europe. As of June 2011, based at Kikoma forest, near Bogoyi, Walikale, North Kivu. FDLR commander, exercising influence over policies, and maintaining command and control over the activities of FDLR forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in trafficking of arms, in violation of the arms embargo. Mudacumura (or staff) was in telephone communication with FDLR leader Murwanashyaka in Germany, including at the time of the Busurungi Massacre May 2009, and military commander Major Guillaume during Umoja Wetu and Kimia II operations in 2009. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for 27 cases of recruitment and use of children by troops under his command in North Kivu from 2002 to 2007. 1.11.2005 Leodomir MUGARAGU Manzi Leon Leo Manzi 1954 1953 Kigali, Rwanda Rushashi (Northern Province), Rwanda Rwandan FDLR-FOCA Chief of Staff, in charge of administration. As of June 2011, based at the FDLR HQ at Kikoma forest, Bogoyi, Walikale, North Kivu. According to open-source and official reporting, Leodomir Mugaragu is the Chief of Staff of the Forces Combattantes Abucunguzi/Combatant Force for the Liberation of Rwanda (FOCA), the FDLRs armed wing. According to official reporting Mugaragu is a senior planner for FDLRs military operations in the eastern DRC. 1.12.2010 Leopold MUJYAMBERE Musenyeri Achille Frere Petrus Ibrahim 17 March 1962, Kigali, Rwanda Est. 1966 Rwandan As of June 2011, Commander of the South Kivu operational sector now called Amazon of FDLRFOCA. Based at Nyakaleke (south-east of Mwenga, South Kivu). Commander of the Second Division of FOCA / the Reserve Brigades (an FDLR armed branch). Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council resolution 1857 (2008) OP4 (d) and (e). 3.3.2009 Dr. Ignace MURWANASHYAKA Ignace 14 May 1963, Butera (Rwanda) Ngoma, Butare (Rwanda) Rwandan Arrested by German authorities on 17 November 2009. Replaced by Gaston Iamuremye, alias Rumuli as President of FDLR-FOCA. Murwanashyakas trial for war crimes and crimes against humanity committed by FDLR troops in DRC in 2008 and 2009 began on 4 May 2011 in a German court. President of the FDLR, and supreme commander of the FDLR armed forces exercising influence over policies, and maintaining command and control over the activities of FDLR forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in trafficking of arms, in violation of the arms embargo. In telephone communication with FDLR military field commanders (including during the Busurungi May 2009 massacre); gave military orders to the high command; involved in coordinating the transfer of arms and ammunition to FDLR units and relaying specific instructions for use; managing large sums of money raised through illicit sale of natural resources in areas of FDLR control (pg.24-25, 83) According to the Office of the SRSG on Children and Armed Conflict, he held command responsibility as President and military commander of FDLR for recruitment and use of children by the FDLR in Eastern Congo. 1.11.2005 Straton MUSONI IO Musoni 6 April 1961 (possibly 4 June 1961) Mugambazi, Kigali, Rwanda Rwandan Musonis trial for war crimes and crimes against humanity committed by FDLR troops in DRC in 2008 and 2009 began on 4 May 2011 in a German court. Replaced as 1st Vice-President of the FDLR by Sylvestre Mudacumura. Through his leadership of the FDLR, a foreign armed group operating in the DRC, Musoni is impeding the disarmament and voluntary repatriation or resettlement of combatants belonging to those groups, in breach of resolution 1649 (2005). 29.3.2007 Jules MUTEBUTSI Jules Mutebusi Jules Mutebuzi Colonel Mutebutsi 1964, Minembwe South Kivu Congolese Former FARDC Deputy Military Regional Commander of 10th Military Region in April 2004, dismissed for indiscipline. In December 2007, he was arrested by Rwandan authorities when he tried to cross the border into the DRC. He has lived since in semi-liberty in Kigali (not authorized to leave the country). Joined forces with other renegade elements of former RCDG to take town of Bukavu in May 04 by force. Implicated in the receipt of weapons outside of FARDC structures and provision of supplies to armed groups and militia mentioned in paragraph 20 of Res. 1493 (2003), in violation of the arms embargo. 1.11.2005 Mathieu, Chui NGUDJOLO Cui Ngudjolo Arrested by MONUC in Bunia in October 2003. Surrendered by the Government of the DRC to the International Criminal Court on 7 February 2008. FNI Chief of Staff and former Chief of Staff of the FRPI, exercising influence over policies and maintaining command and control the activities of FRPI forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), responsible for trafficking of arms, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children under 15 years old in Ituri in 2006. 1.11.2005 Floribert Ngabu NJABU Floribert Njabu Floribert Ndjabu Floribert Ngabu Ndjabu Under house arrest in Kinshasa from March 2005 for FNI involvement in human rights abuses. Transferred to The Hague on 27 March 2011 to testify in the ICC Germain Katanga and Mathieu Ngudjolo trials. President of FNI, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. 1.11.2005 Laurent NKUNDA Nkunda Mihigo Laurent Laurent Nkunda Bwatare Laurent Nkundabatware Laurent Nkunda Mahoro Batware Laurent Nkunda Batware Chairman  "General Nkunda" Papa Six  6 February 1967 North Kivu/Rutshuru 2 February 1967 Congolese Former RCD-G General. Founder, National Congress for the Peoples Defense, 2006; Senior Officer, Rally for Congolese Democracy-Goma (RCD-G), 1998-2006; Officer Rwandan Patriotic Front (RPF), 1992-1998. Laurent Nkunda was arrested by Rwandan authorities in Rwanda in January 2009 and replaced as the commander of the CNDP. Since then, he has been under house arrest in Kigali, Rwanda. DRC Governments request to extradite Nkunda for crimes committed in eastern DRC has been refused by Rwanda. In 2010, Nkundas appeal for illegal detention was rejected by Rwandan court in Gisenyi, ruling that the matter should be examined by a military court. Nkundas lawyers initiated a procedure with the Rwandan Military Court. Retains some influence over certain elements of the CNDP. Former RCD-G General. Joined forces with other renegade elements of former RCD-G to take Bukavu in May 04 by force. In receipt of weapons outside of FARDC in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for 264 cases of recruitment and use of children by troops under his command in North Kivu from 2002 to 2009. 1.11.2005 Felicien NSANZUBUKI-RE Fred Irakeza 1967 Murama, Kinyinya, Rubungo, Kigali, Rwanda Rwandan 1st battalion leader of the FDLR-FOCA, based in the Uvira-Sange area of South Kivu. A member of the FDLR since at least 1994 and operating in eastern DRC since October 1998. As of June 2011, based in Magunda, Mwenga territory, South Kivu. Felicien Nsanzubukire supervised and coordinated the trafficking of ammunition and weapons between at least November 2008 and April 2009 from the United Republic of Tanzania, via Lake Tanganyika, to FDLR units based in the Uvira and Fizi areas of South Kivu. 1.12.2010 Pacifique NTAWUNGUKA Colonel Omega Nzeri Israel Pacifique Ntawungula 1 January 1964, Gaseke, Gisenyi Province, Rwanda Est. 1964 Rwandan Commander, Operational Sector North Kivu SONOKI of FDLR-FOCA. As of June 2011, based at Matembe, North Kivu. Received military training in Egypt Commander of the First Division of FOCA (an FDLR armed wing). Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council resolution 1857 (2008) OP4 (d) and (e). 3.3.2009 James NYAKUNI Ugandan Trade partnership with JÃ ©rÃ ´me Kakwavu, particularly smuggling across the DRC/Uganda border, including suspectted smuggling of weapons and military material in unchecked trucks. Violation of the arms embargo and provision of assistance to armed groups and militia referred to in paragraph 20 of Res. 1493 (2003), including financial support that allows them to operate militarily. 1.11.2005 Stanislas NZEYIMANA Deogratias Bigaruka Izabayo Bigaruka Bigurura Izabayo Deo Jules Mateso Mlamba 1 January 1966, Mugusa (Butare), Rwanda Est. 1967 Alt. 28 August 1966 Rwandan Deputy commander of the FDLR-FOCA. As of June 2011, based at Mukoberwa, North Kivu. Deputy Commander of the FOCA (an FDLR armed branch). Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council resolution 1857 (2008) OP4 (d) and (e). 3.3.2009 DieudonnÃ © OZIA MAZIO Ozia Mazio Omari Mr Omari 6 June 1949, Ariwara Congolese While president of the FÃ ©dÃ ©ration des entreprises congolaises (FEC) in Aru territory, DieudonnÃ © Ozia Mazio is believed to have died in Ariwara on 23 September 2008 Financial schemes with Commandant Jerome and FAPC and smuggling across the DRC/Uganda border, allowing supplies and cash to be made available to Commandant Jerome and his troops. Violation of the arms embargo, including by providing assistance to armed groups and militia referred to in paragraph 20 of Res. 1493 (2003). 1.11.2005 Bosco TAGANDA Bosco Ntaganda Bosco Ntagenda General Taganda Lydia when he was part of APR. Terminator Call sign Tango Romeo or Tango Major  1973-74 Bigogwe, Rwanda Congolese Born in Rwanda, he moved to Nyamitaba, Masisi territory, North Kivu, when he was a child. As of June 2011, he resides in Goma and owns large farms in Ngungu area, Masisi territory, North Kivu. Nominated FARDC Brigadier-General by Presidential Decree on 11 December 2004, following Ituri peace agreements. Formerly Chief of Staff in CNDP and became CNDP military commander since the arrest of Laurent Nkunda in January 2009. Since January 2009, de facto Deputy Commander of consecutive anti-FDLR operations Umoja Wetu, Kimia II, and Amani Leo in North and South Kivu. UPC/L military commander, exercising influence over policies and maintaining command and control over the activities of UPC/L, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. He was appointed General in the FARDC in December 2004 but refused to accept the promotion, therefore remaining outside of the FARDC. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri in 2002 and 2003, and 155 cases of direct and/or command responsibility for recruitment and use of children in North Kivu from 2002 to 2009. As CNDP Chief of Staff, had direct and command responsibility for the massacre at Kiwanja (November 2008) 1.11.2005 Innocent ZIMURINDA September 1, 1972 1975 Ngungu, Masisi Territory, North Kivu Province, DRC Congolese. Colonel in the FARDC. Integrated in the FARDC in 2009 as a Lieutenant Colonel, brigade commander in FARDC Kimia II Ops, based in Ngungu area. In July 2009, Zimurinda was promoted to full Colonel and became FARDC Sector commander in Ngungu and subsequently in Kitchanga in FARDC Kimia II and Amani Leo Operations. Whereas Zimurinda did not appear in the 31 December 2010 DRC Presidential ordinance nominating high FARDC officers, Zimurinda de facto maintained his command position of FARDC 22nd sector in Kitchanga and wears the newly issued FARDC rank and uniform. He remains loyal to Bosco Ntaganda. In December 2010, recruitment activities carried out by elements under the command of Zimurinda were denounced in open source reports. According to multiple sources, Lt Col Innocent Zimurinda, in his capacity as one of the commanders of the FARDC 231st Brigade, gave orders that resulted in the massacre of over 100 Rwandan refugees, mostly women and children, during an April 2009 military operation in the Shalio area. The UNSC DRC Sanctions Committees Group of Experts reported that Lt Col Innocent Zimurinda was witnessed first hand refusing to release three children from his command in Kalehe, on August 29, 2009. According to multiple sources, Lt Col Innocent Zimurinda, prior to the CNDPs integration into FARDC, participated in a November 2008 CNDP operation that resulted in the massacre of 89 civilians, including women and children, in the region of Kiwanja. In March 2010, 51 human rights groups working in eastern DRC alleged that Zimurinda was responsible for multiple human rights abuses involving the murder of numerous civilians, including women and children, between February 2007 and August 2007. Lt Col Innocent Zimurinda was accused in the same complaint of responsibility for the rape of a large number of women and girls. According to a May 21, 2010, statement by the Special Representative of the Secretary General for Children and Armed Conflict, Innocent Zimurinda has been involved in the arbitrary execution of child soldiers, including during operation Kimia II. According to the same statement, he denied access by the UN Mission in the DRC (MONUC) to screen troops for minors. According to the UNSC DRC Sanctions Committees Group of Experts, Lt Col Zimurinda holds direct and command responsibility for child recruitment and for maintaining children within troops under his command. 1.12.2010 b) List of entities referred to in Articles 3, 4 and 5 Name Alias Address Identifying information Reasons Date of designation BUTEMBO AIRLINES (BAL) Butembo, DRC Privately-owned airline, operates out of Butembo. Since December 2008, BAL no longer holds an aircraft operating license in the DRC. Kisoni Kambale (deceased on 5 July 2007 and subsequently de-listed on 24 April 2008) used his airline to transport FNI gold, rations and weapons between Mongbwalu and Butembo. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of resolutions 1493 (2003) and 1596 (2005). 29.3.2007 CONGOMET TRADING HOUSE Butembo, North Kivu No longer exists as a gold trading house in Butembo, North Kivu. Congomet Trading House (formerly listed as Congocom) was owned by Kisoni Kambale (deceased on 5 July 2007 and subsequently de-listed on 24 April 2008). Kambale acquired almost all the gold production in the Mongbwalu district, which is controlled by the FNI. The FNI derived substantial income from taxes imposed on this production. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of resolutions 1493 (2003) and 1596 (2005). 29.3.2007 COMPAGNIE AERIENNE DES GRANDS LACS (CAGL) GREAT LAKES BUSINESS COMPANY (GLBC) CAGL Avenue PrÃ ©sident Mobutu Goma, DRC (CAGL also has an office in Gisenyi, Rwanda) GLBC, PO Box 315, Goma, DRC (GLBC also has an office in Gisenyi, Rwanda) As of December 2008, GLBC no longer had any operational aircraft, although several aircraft continued flying in 2008 despite UN sanctions. CAGL and GLBC are companies owned by Douglas MPAMO, an individual already subject to sanctions under resolution 1596 (2005). CAGL and GLBC were used to transport arms and ammunition in violation of the arms embargo of resolutions 1493 (2003) and 1596 (2005). 29.3.2007 MACHANGA LTD Kampala, Uganda Gold export (Directors: Mr. Rajendra Kumar Vaya and Mr. Hirendra M. Vaya). In 2010, assets belonging to Machanga, held in the account of Emirates Gold, were frozen by Bank of Nova Scotia Mocatta (UK). The previous owner of Machanga, Rajendra Kumar, and his brother Vipul Kumar, have remained involved in purchasing gold from eastern DRC. MACHANGA bought gold through a regular commercial relationship with traders in the DRC tightly linked to militias. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of resolutions 1493 (2003) and 1596 (2005). 29.3.2007 TOUS POUR LA PAIX ET LE DEVELOPPEMENT (NGO) TPD Goma, North Kivu Goma, with provincial committees in South Kivu, Kasai Occidental, Kasai Oriental and Maniema. Officially suspended all activities since 2008. In practice, as of June 2011 TPD offices are open and involved in cases related to returns of IDPs, community Reconciliation initiatives, land conflict settlements, etc. The TPD President is Eugene Serufuli and Vice-President is Saverina Karomba. Important members include North Kivu provincial deputies Robert Seninga and Bertin Kirivita. Implicated in violation of the arms embargo, by providing assistance to RCD-G, particularly in supplying trucks to transport arms and troops, and also by transporting weapons to be distributed to parts of the population in Masisi and Rutshuru, North Kivu, in early 2005 1.11.2005 UGANDA COMMERCIAL IMPEX (UCI) LTD Kajoka Street Kisemente Kampala, Uganda Tel.: +256 41 533 578/9; Alternative address: PO Box 22709 Kampala, Uganda Gold export company in Kampala. (Former directors Mr. J.V. LODHIA  known as Chuni - and his son Mr. Kunal LODHIA). In January 2011, Ugandan authorities notified the Committee that following an exemption on its financial holdings, Emirates Gold repaid UCIs debt to Crane Bank in Kampala, leading to final closure of its accounts. The previous owner of UCI, J.V. Lodhia and his son Kumal Lodhia have remained involved in purchasing gold from eastern DRC. UCI bought gold through a regular commercial relationship with traders in the DRC tightly linked to militias. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of resolutions 1493 (2003) and 1596 (2005). 29.3.2007